DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 Patent No. 10922558.
	
Application:
1. An apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to at least: 
receive sensor data corresponding to an identified location in an environment; 
identify one or more features of the environment from the sensor data; 
classify the one or more features into one or more semantic classifications; 
identify map data corresponding to the identified location, wherein the map data comprises a plurality of map features; 
perform a comparison of the one or more features to the plurality of map features using a semantic category constraint; and 
register a localized location within the environment based, at least in part, on the comparison.
2. The apparatus of claim 1, wherein causing the apparatus to perform the comparison of the one or more features to the plurality of map features using the semantic category constraint comprises causing the apparatus to: perform a comparison of at least one of the one or more features of the environment classified into a first semantic classification with at least one of the plurality of map features classified into the first semantic classification.
3. The apparatus of claim 2, wherein causing the apparatus to perform the comparison of at least one of the one or more features of the environment classified into the first semantic classification with at least one of the plurality of map features classified into the first semantic classification comprises causing the apparatus to: perform a comparison of the at least one of the one or more features of the environment classified into the first semantic classification with only the at least one of the plurality of map features classified into the first semantic classification.
4. The apparatus of claim 1, wherein causing the apparatus to identify the map data corresponding to the identified location, comprises causing the apparatus to: identify the map data corresponding to the identified location, where the map data comprises the plurality of map features classified into the one or more semantic classifications.
5. The apparatus of claim 1, wherein causing the apparatus to register the localized location within the environment based, at least in part, on the comparison comprises causing the apparatus to: register the localized location within the environment based, at least in part, on at least one of the one or more features of the environment classified into at least one of the one or more semantic classifications corresponding to at least one of the plurality of map features classified into the at least one of the one or more semantic classifications.
6. The apparatus of claim 1, wherein the localized location is more accurate than the identified location.
7. The apparatus of claim 1, wherein the semantic category constraint comprises constraining a comparison of the one or more features to map features having a same semantic classification.
8. The apparatus of claim 1, wherein the semantic classifications include one or more of lane line type, lane line color, road sign type, or road sign color.
9. The apparatus of claim 1, wherein causing the apparatus to register the localized location within the environment based, at least in part, on the comparison comprises causing the apparatus to: identify map features of the plurality of map features corresponding to the one or more features based on the semantic category constraint; and identify the localized location based on correspondences between the map features of the plurality of map features corresponding to the one or more features based on the semantic category constraint.
10. A computer program product having at least one non-transitory computer-readable storage medium with computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions to: receive sensor data corresponding to an identified location in an environment; identify one or more features of the environment from the sensor data; classify the one or more features into one or more semantic classifications; identify map data corresponding to the identified location, wherein the map data comprises a plurality of map features; perform a comparison of the one or more features to the plurality of map features using a semantic category constraint; and register a localized location within the environment based, at least in part, on the comparison.
11. The computer program product of claim 10, wherein the program code instructions to perform the comparison of the one or more features to the plurality of map features using the semantic category constraint comprise program code instructions to: perform a comparison of at least one of the one or more features of the environment classified into a first semantic classification with at least one of the plurality of map features classified into the first semantic classification.
12. The computer program product of claim 11, wherein the program code instructions to perform the comparison of at least one of the one or more features of the environment classified into the first semantic classification with at least one of the plurality of map features classified into the first semantic classification comprise program code instructions to: perform a comparison of the at least one of the one or more features of the environment classified into the first semantic classification with only the at least one of the plurality of map features classified into the first semantic classification.
13. The computer program product of claim 10, wherein the program code instructions to identify the map data corresponding to the identified location, comprise program code instructions to: identify the map data corresponding to the identified location, where the map data comprises the plurality of map features classified into the one or more semantic classifications.
14. The computer program product of claim 10, wherein the program code instructions to register the localized location within the environment based, at least in part, on the comparison comprise program code instructions to: register the localized location within the environment based, at least in part, on at least one of the one or more features of the environment classified into at least one of the one or more semantic classifications corresponding to at least one of the plurality of map features classified into the at least one of the one or more semantic classifications.
15. The computer program product of claim 10, wherein the localized location is more accurate than the identified location.
16. The computer program product of claim 10, wherein the semantic category constraint comprises constraining a comparison of the one or more features to map features having a same semantic classification.
17. The computer program product of claim 10, wherein the semantic classifications include one or more of lane line type, lane line color, road sign type, or road sign color.
18. The computer program product of claim 10, wherein the program code instructions to register the localized location within the environment based, at least in part, on the comparison comprise program code instructions to: identify map features of the plurality of map features corresponding to the one or more features based on the semantic category constraint; and identify the localized location based on correspondences between the map features of the plurality of map features corresponding to the one or more features based on the semantic category constraint.
19. A method comprising: receiving sensor data corresponding to an identified location in an environment; identifying one or more features of the environment from the sensor data; classifying the one or more features into one or more semantic classifications; identifying map data corresponding to the identified location, wherein the map data comprises a plurality of map features; performing a comparison of the one or more features to the plurality of map features using a semantic category constraint; and registering a localized location within the environment based, at least in part, on the comparison.
20. The method of claim 19, wherein performing the comparison of the one or more features to the plurality of map features using the semantic category constraint comprises: performing a comparison of at least one of the one or more features of the environment classified into a first semantic classification with at least one of the plurality of map features classified into the first semantic classification.

Patent No. 10922558:
1. An apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to at least: 
receive sensor data from a vehicle traveling along a road segment, wherein the sensor data comprises image data from an environment of the vehicle; 
identify one or more features of the environment from the sensor data; 
classify the one or more identified features into one or more of a plurality of semantic classifications for the features; 
identify map image data based on an identified location of the vehicle;
 identify one or more features in the map image data; 
compare one or more identified features of a first semantic classification with one or more features of the map image data of the first semantic classification; and
 register a localized location of the vehicle within the environment based, at least in part, on the one or more identified features of the first semantic classification corresponding to the one or more features of the map image data of the first semantic classification, wherein the localized location of the vehicle is more accurate than the identified location of the vehicle.
2. The apparatus of claim 1, wherein the plurality of semantic classifications include one or more of lane line type, lane line color, road sign type, or road sign color.
3. The apparatus of claim 1, wherein causing the apparatus to identify the map image data based on an identified location of the vehicle comprises causing the apparatus to identify a plurality of images of an environment proximate a general location of the vehicle; and wherein causing the apparatus to identify one or more features in the map image data comprises causing the apparatus to identify one or more features in the plurality of images of the environment proximate the general location of the vehicle.
4. The apparatus of claim 3, wherein causing the apparatus to compare one or more identified features of a first semantic classification with one or more features of the map image data of the first semantic classification comprises causing the apparatus to: compare one or more identified features of the first semantic classification with one or more features of the first semantic classification in the plurality of images.
5. The apparatus of claim 4, wherein causing the apparatus to register a localized location of the vehicle within the environment based, at least in part, on the one or more identified features of the first semantic classification corresponding to the one or more features of the map image data of the first semantic classification comprises causing the apparatus to: identify an image of the plurality of images in which the one or more identified features of the first semantic classification correspond with one or more features of the first semantic classification of the identified image; retrieve a location associated with the identified image; and identify the location associated with the identified image as the localized location.
6. The apparatus of claim 1, wherein in response to registering the localized location of the vehicle within the environment, the apparatus is further caused to: identify at least one restriction associated with the road segment of the localized location; and provide for at least partial autonomous control of the vehicle according to the at least one restriction.
7. The apparatus of claim 1, wherein in response to registering the localized location of the vehicle within the environment, the apparatus is further caused to: identify at least one restriction associated with the road segment of the localized location; and provide an indication to a driver of the vehicle of the at least one restriction.
8. A computer program product having at least one non-transitory computer-readable storage medium with computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions to: receive sensor data from a vehicle traveling along a road segment, wherein the sensor data comprises image data from an environment of the vehicle; identify one or more features of the environment from the sensor data; classify the one or more identified features into one or more of a plurality of semantic classifications for the features; identify map image data based on an identified location of the vehicle; identify one or more features in the map image data; compare one or more identified features of a first semantic classification with one or more features of the map image data of the first semantic classification; and register a localized location of the vehicle within the environment based, at least in part, on the one or more identified features of the first semantic classification corresponding to the one or more features of the map image data of the first semantic classification, wherein the localized location of the vehicle is more accurate than the identified location of the vehicle.
9. The computer program product of claim 8, wherein the plurality of semantic classifications include one or more of lane line type, lane line color, road sign type, or road sign color.
10. The computer program product of claim 8, wherein the program code instructions to identify the map image data based on an identified location of the vehicle comprises program code instructions to identify a plurality of images of an environment proximate a general location of the vehicle; and wherein the program code instructions to identify one or more features in the map image data comprises program code instructions to identify one or more features in the plurality of images of the environment proximate the general location of the vehicle.
11. The computer program product of claim 10, wherein the program code instructions to compare one or more identified features of a first semantic classification with one or more features of the map image data of the first semantic classification comprises program code instructions to: compare one or more identified features of the first semantic classification with one or more features of the first semantic classification in the plurality of images.
12. The computer program product of claim 11, wherein the program code instructions to register a localized location of the vehicle within the environment based, at least in part, on the one or more identified features of the first semantic classification corresponding to the one or more features of the map image data of the first semantic classification comprises program code instructions to: identify an image of the plurality of images in which the one or more identified features of the first semantic classification correspond with one or more features of the first semantic classification of the identified image; retrieve a location associated with the identified image; and identify the location associated with the identified image as the localized location.
13. The computer program product of claim 8, wherein in response to registering the localized location of the vehicle within the environment, the computer program product further includes program code instructions to: identify at least one restriction associated with the road segment of the localized location; and provide for at least partial autonomous control of the vehicle according to the at least one restriction.
14. The computer program product of claim 8, wherein in response to registering the localized location of the vehicle within the environment, the computer program product further includes program code instructions to: identify at least one restriction associated with the road segment of the localized location; and provide an indication to a driver of the vehicle of the at least one restriction.
15. A method comprising: receiving sensor data from a vehicle traveling along a road segment, wherein the sensor data comprises image data from an environment of the vehicle; identifying one or more features of the environment from the sensor data; classifying the one or more identified features into one or more of a plurality of semantic classifications for the features; identifying map image data based on an identified location of the vehicle; identifying one or more features in the map image data; comparing one or more identified features of a first semantic classification with one or more features of the map image data of the first semantic classification; and registering a localized location of the vehicle within the environment based, at least in part, on the one or more identified features of the first semantic classification corresponding to the one or more features of the map image data of the first semantic classification, wherein the localized location of the vehicle is more accurate than the identified location of the vehicle.
16. The method of claim 15, wherein the plurality of semantic classifications include one or more of lane line type, lane line color, road sign type, or road sign color.
17. The method of claim 15, wherein identifying the map image data based on an identified location of the vehicle comprises identifying a plurality of images of an environment proximate a general location of the vehicle; and wherein identifying one or more features in the map image data comprises identifying one or more features in the plurality of images of the environment proximate the general location of the vehicle.
18. The method of claim 17, wherein comparing one or more identified features of a first semantic classification with one or more features of the map image data of the first semantic classification comprises: comparing one or more identified features of the first semantic classification with one or more features of the first semantic classification in the plurality of images.
19. The method of claim 18, wherein registering a localized location of the vehicle within the environment based, at least in part, on the one or more identified features of the first semantic classification corresponding to the one or more features of the map image data of the first semantic classification comprises: identifying an image of the plurality of images in which the one or more identified features of the first semantic classification correspond with one or more features of the first semantic classification of the identified image; retrieving a location associated with the identified image; and identifying the location associated with the identified image as the localized location.
20. The method of claim 15, wherein in response to registering the localized location of the vehicle within the environment, the method comprises: identifying at least one restriction associated with the road segment of the localized location; and providing for at least partial autonomous control of the vehicle according to the at least one restriction.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-10, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tagawa (US).
Considering claim 1, Tagawa teaches an apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions (col.2, line 64 to col.3, line 20), the computer program code instructions configured to, when executed, cause the apparatus to at least: 
receive sensor data corresponding to an identified location in an environment (410, Fig.4, col.10, lines 19-30; lines 45-48: At 410, the monitoring module 220 receives current sensor data 250); 
identify one or more features (condition) of the environment from the sensor data (420, Fig.4, col.10, lines 31-44: monitoring module 220 uses the semantic-change model 260 to identify features); 
classify the one or more features into one or more semantic classifications (col.8, lines 21-41: semantic feature distribution is, in general, a mapping of identified/classified features and relationships between features within the location for the current sensor data. In general, the monitoring module 220 leverages the semantic-change model 260 to classify the features embodied within the sensor data 250 (e.g., image) that is currently acquired, col.10, lines 45-58); 
identify map data corresponding to the identified location (col.8, lines 21-41: monitoring module 220 can analyze presently acquired sensor data to identify features of the location), wherein the map data comprises a plurality of map features (col.8, lines 59-63); 
perform a comparison of the one or more features to the plurality of map features using a semantic category constraint (430, Fig.4, col.10, line 19 to col.11, line 19: At 430, the feature module 230 compares the normal distribution with the semantic feature distribution generated from the current sensor data); and 
register a localized location within the environment based, at least in part, on the comparison (430-450, Fig.4, col.11, lines 1-40 430, the feature module 230 compares the normal distribution with the semantic feature distribution generated from the current sensor data…feature module 430 updates a map. In one embodiment, the feature module 230 updates a feature-based map according to differences between the learned integral features as indicated in the normal distribution and the sensed integral features).
Considering claim 10, Tagawa teaches a computer program product having at least one non-transitory computer-readable storage medium with computer-executable program code instructions stored therein (col.2, line 64 to col.3, line 20), the computer-executable program code instructions comprising program code instructions to: 
receive sensor data corresponding to an identified location in an environment (410, Fig.4, col.10, lines 19-30; lines 45-48: At 410, the monitoring module 220 receives current sensor data 250); 
identify one or more features (condition) of the environment from the sensor data (420, Fig.4, col.10, lines 31-44: monitoring module 220 uses the semantic-change model 260 to identify features); 
classify the one or more features into one or more semantic classifications (col.8, lines 21-41: semantic feature distribution is, in general, a mapping of identified/classified features and relationships between features within the location for the current sensor data. In general, the monitoring module 220 leverages the semantic-change model 260 to classify the features embodied within the sensor data 250 (e.g., image) that is currently acquired, col.10, lines 45-58); 
identify map data corresponding to the identified location (col.8, lines 21-41: monitoring module 220 can analyze presently acquired sensor data to identify features of the location), wherein the map data comprises a plurality of map features (col.8, lines 59-63); 
perform a comparison of the one or more features to the plurality of map features using a semantic category constraint (430, Fig.4, col.10, line 19 to col.11, line 19: At 430, the feature module 230 compares the normal distribution with the semantic feature distribution generated from the current sensor data); and 
register a localized location within the environment based, at least in part, on the comparison (430-450, Fig.4, col.11, lines 1-40 430, the feature module 230 compares the normal distribution with the semantic feature distribution generated from the current sensor data…feature module 430 updates a map. In one embodiment, the feature module 230 updates a feature-based map according to differences between the learned integral features as indicated in the normal distribution and the sensed integral features).
Considering claim 19, Tagawa teaches a method comprising: 
receiving sensor data corresponding to an identified location in an environment (410, Fig.4, col.10, lines 19-30; lines 45-48: At 410, the monitoring module 220 receives current sensor data 250); 
identifying one or more features (condition) of the environment from the sensor data (420, Fig.4, col.10, lines 31-44: monitoring module 220 uses the semantic-change model 260 to identify features); 
classifying the one or more features into one or more semantic classifications (col.8, lines 21-41: semantic feature distribution is, in general, a mapping of identified/classified features and relationships between features within the location for the current sensor data. In general, the monitoring module 220 leverages the semantic-change model 260 to classify the features embodied within the sensor data 250 (e.g., image) that is currently acquired, col.10, lines 45-58); 
identifying map data corresponding to the identified location (col.8, lines 21-41: monitoring module 220 can analyze presently acquired sensor data to identify features of the location), wherein the map data comprises a plurality of map features (col.8, lines 59-63); 
performing a comparison of the one or more features to the plurality of map features using a semantic category constraint (430, Fig.4, col.10, line 19 to col.11, line 19: At 430, the feature module 230 compares the normal distribution with the semantic feature distribution generated from the current sensor data); and 
registering a localized location within the environment based, at least in part, on the comparison (430-450, Fig.4, col.11, lines 1-40 430, the feature module 230 compares the normal distribution with the semantic feature distribution generated from the current sensor data…feature module 430 updates a map. In one embodiment, the feature module 230 updates a feature-based map according to differences between the learned integral features as indicated in the normal distribution and the sensed integral features).
Considering claims 4, 13, 20, Tagawa teaches wherein causing the apparatus to identify the map data corresponding to the identified location (col.8, lines 21-41: monitoring module 220 can analyze presently acquired sensor data to identify features of the location), comprises causing the apparatus to: identify the map data corresponding to the identified location, where the map data comprises the plurality of map features classified into the one or more semantic classifications (col.8, lines 21-41: monitoring module 220 can analyze presently acquired sensor data to identify features of the location, col8, lines 59-63).
Considering claims 5, 14, Tagawa teaches wherein causing the apparatus to register the localized location within the environment based, at least in part, on the comparison comprises causing the apparatus to: register the localized location within the environment based, at least in part, on at least one of the one or more features of the environment classified into at least one of the one or more semantic classifications corresponding to at least one of the plurality of map features classified into the at least one of the one or more semantic classifications (430-450, Fig.4, col.11, lines 1-40, 430, the feature module 230 compares the normal distribution with the semantic feature distribution generated from the current sensor data…feature module 430 updates a map…, the feature module 230 updates a feature-based map according to differences between the learned integral features as indicated in the normal distribution and the sensed integral features).
Considering claims 6, 15, Tagawa teaches wherein the localized location is more accurate than the identified location (Fig.4, col.11, lines 1-57).
Considering claims 7, 16, Tagawa teaches wherein the semantic category constraint comprises constraining a comparison of the one or more features to map features having a same semantic classification (col.10, line 59 to col.11, line 40: compares the normal distribution with the semantic feature distribution generated from the current sensor data….feature module 230 can segment the transient features from the analysis and instead focus on whether the sensed integral features correspond (e.g., match in location and shape).
Considering claims 8, 17, Tagawa teaches wherein the semantic classifications include one or more of lane line type, lane line color, road sign type, or road sign color (col.7, lines 25-44).
Considering claims 9, 18, Tagawa teaches wherein causing the apparatus to register the localized location within the environment based, at least in part, on the comparison comprises causing the apparatus to: identify map features of the plurality of map features corresponding to the one or more features based on the semantic category constraint; and identify the localized location based on correspondences between the map features of the plurality of map features corresponding to the one or more features based on the semantic category constraint (430-450, Fig.4, col.11, lines 1-40 430, the feature module 230 compares the normal distribution with the semantic feature distribution generated from the current sensor data…feature module 430 updates a map. In one embodiment, the feature module 230 updates a feature-based map according to differences between the learned integral features as indicated in the normal distribution and the sensed integral features).
Allowable Subject Matter
4.	Claims 2-3, 11-12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/             Primary Examiner, Art Unit 2641